DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22 and 55-66 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,218,409 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant application claim 1 discloses a decentralized system comprising: a memory device; and one or more processors in communication with the memory device, the one or more processors associated with a network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the network comprising: a data layer storing the raw data and the metadata of the content object parts, a code layer storing the build instructions of the content object parts, a contract layer storing a digital contract associated with the content object parts, and a ledger configured to record one or more transactions; the one or more processors configured to: provide digital output by at least processing the build instructions stored in the code layer and the digital contract stored in the contract layer in relation to the raw data and the metadata stored in the data layer; and provide the digital output to a client.
US Patent 11,218,409 discloses a decentralized content-centric system comprising: one or more memory devices; and one or more processors in communication with the one or more memory devices, the one or more processors configured to execute software to provide an overlay network implemented in an application layer differentiated from an internet protocol layer, the overlay network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the overlay network comprising: a data layer storing the raw data and the metadata of the content object parts, a code layer storing the build instructions of the content object parts, a contract layer storing a digital contract associated with the content object parts, and one or more interfaces; the overlay network further configured to: generate digital output by at least processing the build instructions stored in the code layer and the digital contract stored in the contract layer in relation to the raw data and the metadata stored in the data layer, and provide, using the one or more interfaces, the digital output to a client.
Rationales: From the above claim comparison, one can see that the claim 1 of instant application claims variously and essentially the same limitations as those in claim 1 of US Patent 11, 218,409. There is a mere difference between the claims depicted which are not underlined text. It is deemed obvious to those skilled in the art of claim drafting to draft the claims with the same meaning. A motivation of doing this is to seek well-rounded protection.
claims 31-42 are rejected based on the dependency of claim 1.

Claim 13 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,218,409 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant application discloses a non-transitory computer-readable medium storing program code to be executed by one or more processors, the program code comprising instructions configured to cause: communicating with a network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the network comprising: a data layer storing the raw data and the metadata of the content object parts, a code layer storing the build instructions of the content object parts, a contract layer storing a digital contract associated with the content object parts, and a ledger configured to record one or more transactions; provide providing the by the fabric node digital output by at least processing the build instructions stored in the code layer and the digital contract stored in the contract layer in relation to the raw data and the metadata stored in the data layer; and providing the digital output to a client.
US Patent 11, 218, 409 discloses a non-transitory computer-readable medium storing program code of software to be implemented using one or more memory devices and to be executed by one or more processors in communication with the one or more memory devices, the program code comprising instructions configured to cause: providing an overlay network implemented in an application layer differentiated from an
internet protocol layer, the overlay network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the overlay network comprising: a data layer storing the raw data and the metadata of the content object parts, a code layer storing the build instructions of the content object parts, and a contract layer storing a digital contract associated with the content object parts; generating digital output by at least processing the build instructions stored in the code layer and the digital contract stored in the contract layer in relation to the raw data and the metadata stored in the data layer; and providing the digital output to a requesting client.
Rationales: From the above claim comparison, one can see that the claim 13 of instant application claims variously and essentially the same limitations as those in claim 15 of US Patent 11, 218,409. There is a mere difference between the claims depicted which are not underlined text. It is deemed obvious to those skilled in the art of claim drafting to draft the claims with the same meaning. A motivation of doing this is to seek well-rounded protection.
Claims 43-54 are rejected based on their dependency of claim 13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463